DETAILED ACTION
	This is a non-final Office action in reply to the Response to Election/Restriction Requirement
filed 02/03/2022. Claims 1-20 are pending:
Claims 1-11 have been withdrawn without traverse in the reply filed 02/03/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 12-20) in the reply filed on 02/03/2022 is acknowledged.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 12 recites “means to move the at least one print head relative to the at least one base”, 
wherein the Specification recites “the Delta arms 111 are attached to the print head 104 and provide means for motion relative to the base 102” (See Page 13). Therefore, Specification defines the delta arms 11, which are attached to the print head 104 and provide means for motion relative to the base 102, as corresponding structure for the claimed placeholder of “means to move…”.
	Claim 12 further recites “means to heat the at least one base”, wherein Specification recites “the print heating device 110 applies thermal radiation to the modeling material deposited onto the base 102, wherein the thermal radiation is irradiated at an emission spectrum approximately the same 
	Claim 12 further defines “at least one device for feeding at least one molding material into the at least one print head”, however, the Specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
	Claim 12 further defines “at least one print heating device for applying thermal radiation to the deposited modeling material”, wherein Specification recites “the print heating device 110 applies thermal radiation to the modeling material deposited onto the base 102, wherein the thermal radiation is irradiated at an emission spectrum approximately the same as the absorbance spectrum of the modeling material” (See Page 14). Therefore, Specification defines print heating device 110 as corresponding structure for the claimed placeholder of “at least one printing heating device”.
	Claim 15 recites “at least one layer heating device for applying thermal radiation locally to an area of the deposited modeling material”, wherein Specification recites “the modeling material is subsequently heated by the heating element 308 and liquefied so that it can be extruded out of the nozzle 306 onto the base 102, substrate, or over deposited modeling material” (See Page 16). Therefore, Specification defines heating element 308 as corresponding structure for the claimed placeholder of “at least one layer heating device”.
	Claim 20 recites “means for measuring the temperature effect of the applied thermal radiation”, wherein Specification recites “the object surface temperature sensor 312 monitors the temperature of the deposited modeling material, based off instructions from the controller 116” (See Page 21). Therefore, Specification defines temperature sensor 312 as corresponding structure for the claimed placeholder of “means for measuring the temperature effect…”. The Specification further defines “the controller 116 receives CAD data 118 defining the model to be formed and consequently produces 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification (feeding device) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately the same as the absorbance spectrum” in Claims 12, 13, and 15 is a relative term which renders the claim indefinite. The term “approximately the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, examiner notes it is unclear to what extent the same refers to, this could be a wide range of values, and interpreted in different manners by individual operators. Claims 13-20 are also rejected due to their dependency on Claim 12.
Claim 20 recites the limitation "the temperature effect" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Please amend to “measuring a temperature effect”.
Claim limitation “one device for feeding” in Claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bheda et al. (US 20160297142 A1), hereinafter Bheda.
Regarding Claim 12, Bheda discloses a system for additive manufacturing of three-dimensional 
Objects (3D Printer 100 Figure 1) comprising of: at least one base (build platform 122 Figure 1); at least one print head (print head 116 Figure 1); the at least one base being of a predetermined shape, size and material (build platform 122 has existing shape, size, and manufactured of predetermined material Figure 1 [0053]); the at least one print head having at least one nozzle (print head 116 has nozzles [0060]) for depositing a modeling material onto the at least one base and over previously deposited modeling material (nozzle 236 of print head 116A deposits material on build platform 122 to sequentially build layers of object 126 [0045] Figures 1, 2A), the modeling material having a [0086]); means to move the at least one print head relative to the at least one base (gantry 108 enables printhead 116 to move in X-Y direction over build platform 122 Figure 1 [0044]); means to heat the at least one base (build platform 122 is heated ([0045]); at least one device for feeding at least one modeling material into the at least one print head (ultrasonic dispersion system 234 feed powder from the reservoirs 230A/230B to the nozzle 236 of print head 116A/116B Figures 2A, 2B [0050]); at least one print heating device for applying thermal radiation to the deposited modeling material (heat source 118 is laser [0052] which provides unfocused application of heat to material deposited on build platform 122 [0053] Figure 1), said print heating device disposed adjacent to the at least one base (laser 118 is overhead and adjacent to build platform 122 Figure 1); characterized in that: the at least one print heating device irradiates thermal radiation at an emission spectrum (laser 118 Figure 1) approximately the same as the absorbance spectrum of the modeling material (laser 118 uses a wavelength of 1.064 microns and power of 70 watts as the emission spectrum is similar to the molding material charactersitics [0089]). Although not explicitly stated, it can be appreciated that in the selection of material ([0086]), one would have a reasonable expectation of choosing a PEEK-like thermo-polymer ink with corresponding emission spectrum ([0068]) which would be similar to an absorbance spectrum of laser 118 and the molding material, and the operator would have a reasonable expectation of success in choosing such a material with similar absorbance patterns to the laser 118. 

    PNG
    media_image1.png
    699
    974
    media_image1.png
    Greyscale

Regarding Claim 13, Bheda discloses the base irradiates thermal radiation at an emission spectrum ([0069]) approximately the same as the absorbance spectrum of the modeling material ([0068]). Although not explicitly stated, it can be appreciated that in the selection of material ([0086]), one would have a reasonable expectation of choosing a PEEK-like thermo-polymer ink with corresponding emission spectrum placed on the build platform 122 ([0068]) which would be similar to an absorbance spectrum of the molding material, and the operator would have a reasonable expectation of success in choosing such a material with similar absorbance patterns to the laser 118.
Regarding Claim 15, Bheda discloses at least one layer heating device for applying thermal radiation locally to an area of the deposited modeling material (heat source 118 is laser [0052] which provides unfocused application of heat to localized region of material deposited on build platform 122 [0053] Figure 1), said layer heating device surrounding the at least one nozzle (laser 118 surrounds print head 116 with nozzle 236 Figures 1, 2A), characterized in that: the at least one layer heating device irradiates thermal radiation at an emission spectrum ([0068]) approximately the same as the absorbance spectrum of the modeling material ([0086]). Although not explicitly stated, it can be appreciated that in the selection of material ([0086]), one would have a reasonable expectation of [0068]) which would be similar to an absorbance spectrum of the molding material, and the operator would have a reasonable expectation of success in choosing such a material with similar absorbance patterns to the laser 118.

    PNG
    media_image2.png
    461
    411
    media_image2.png
    Greyscale

Regarding Claim 16, Bheda discloses the provided modeling material comprises of a high-performance plastic wherein the high-performance plastic is made from at least one component that consists of polyaryletherketones (PAEK), polyetheretherketone (PEEK), polyetherketoneketone (PEKK), polyetherketone (PEK), polyphenylsulfone (PPSF), polyphenylsulfide, polyamide-imide, polyethersulfone, polyetherimide (PEI), polysulfone (PSU), polycarbonate (PC), poly(acrylonitrile butadiene styrene) (ABS), polymethylmethacrylate (PMMA), polyethyleneterephtalate (PET), polystyrene (PS), acrylonitrilestyrene acrylate, polypropylene (PP), polylactic acid (PLA), polyvinylalcohol (PVA), polyethylene (PE), polyoxymethylene, polyurethane (PU), copolymers of polyvinylalcohol and butenediolvinylalcohol and mixtures thereof, optionally filled with inorganic or organic fillers (polymer thermolastic resin selected from list including PEEK, PEKK, PAEK, PEI, PSU, PC, ABS, etc… [0063] with suitable organic and metal fillers [0064]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bheda (US 20160297142 A1) as applied to Claim 12 above, and further in view of Cullinan et al. (US 20180065186 A1), hereinafter Cullinan.
Regarding Claim 14, Bheda discloses all the limitations as set forth above in the rejection of Claim 12. Bheda does disclose the at least one base (build platform 122 Figure 1), but is deficient in explicitly disclosing the base comprises a radiant reflective material.
In the analogous art, Cullinan teaches a microscale selective laser sintering (u -SLS) that 
Abstract). Cullinan discloses the base comprises a radiant reflective material (aluminum substrate which is a reflective material [0213]). Cullinan teaches the advantage of an aluminum substrate to deposit layers onto is to avoid damage to the substrate during the laser sintering process ([0213]).
	The teachings of Cullinan and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device with accompanying laser sintering device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bheda such that the base comprises a radiant reflective material, as the apparatus of Bheda as such was recognized to avoid damage to the substrate during the laser sintering process, thereby increasing the longevity of the printing system at large.
Regarding Claim 20, Bheda discloses all the limitations as set forth above in the rejection of Claim 12. Bheda is deficient in disclosing means for measuring the temperature effect of the applied thermal radiation.
Cullinan discloses means for measuring the temperature effect of the applied thermal radiation 
(temperature sensor measures temperature of workpiece 114 on the surface 238 of build stage 112 [0138] Figure 2A). Cullinan teaches one advantage of the temperature sensor is to detect and elevate the temperature of the workpiece, which may reduce thermal stress between the work piece and the layer being sintered during the sintering process ([0139]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bheda such that it includes means for measuring the temperature effect of the applied thermal radiation, as the apparatus of Bheda as such was recognized .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bheda (US 20160297142 A1) as applied to Claim 12 above, and further in view of Czinger et al. (US-20180250889-A1), hereinafter Czinger.
Regarding Claim 17, Bheda discloses all the limitations as set forth above in the rejection of Claim 12. Bheda discloses the print heating device and base (laser 118 and platform 122 Figure 1) but is deficient in disclosing the at least one print heating device further comprises a flexible structure that surrounds at least partially a perimeter around the at least one base.
In the analogous art, Czinger teaches Techniques for 3-D printing parts using spray forming are 
disclosed (Abstract). Czinger discloses the at least one print heating device further comprises a flexible structure that surrounds at least partially a perimeter around the at least one base (flexible robotic arm 414 with heating mechanism in nozzle 416 [0048], where flexible arm can surround build plate 404 with its flexibility [0044] Figure 4). Czinger teaches the advantage of the flexible arm is to employ six degrees of freedom to move about the substrate more freely, thereby improving the accuracy of the manufactured object ([0044]).
The teachings of Czinger and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device with accompanying nozzle/head deposition mechanisms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bheda such that the at least one print heating device further comprises a flexible structure that surrounds at least partially a perimeter around the at least one base, as the apparatus of Bheda as such was recognized to employ six degrees of freedom to move about the substrate more freely, thereby improving the accuracy of the manufactured object.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bheda (US 20160297142 A1) as applied to Claim 12 above, and further in view of Beery et al. (US 20170120534 A1), hereinafter Beery.
Regarding Claim 18, Bheda discloses all the limitations as set forth above in the rejection of Claim 12. Bheda discloses the print heating device and base (laser 118 and platform 122 Figure 1) but is deficient in disclosing a radiant barrier surrounding at least partially a perimeter that encloses the base and the at least one print heating device.
In the analogous art, Beery teaches a starter piece for printing a three-dimensional item for 
printing with an additive manufacturing system (Abstract). Beery teaches a radiant barrier surrounding at least partially a perimeter that encloses the base and the at least one print heating device (chamber walls act as a radiant/permeable barrier that surround chamber 104, in turn enclosing print head 110 with heating mechanism Figure 1 [0053] [0054]). Beery teaches the advantage of the walls/barrier include to reduce the loss of the heated air from the build environment within chamber 104, and may also thermally insulate chamber 104, but would also be appreciated to transmit or reflect light in the same manner ([0054]).
The teachings of Beery and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device with accompanying heater/head deposition mechanisms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bheda such that it includes a radiant barrier surrounding at least partially a perimeter that encloses the base and the at least one print heating device, as the apparatus of Bheda as such was recognized to reduce the loss of the heated air from the build environment within chamber 104, and may also thermally insulate chamber 104, but would also be appreciated to transmit or reflect light in the same manner.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bheda (US 20160297142 A1) as applied to Claim 12 above, and further in view of Limem et al. (US-20190375149-A1), hereinafter Limem.
Regarding Claim 19, Bheda discloses all the limitations as set forth above in the rejection of Claim 12. Bheda discloses the print head (print head 116 Figure 1) but is deficient in disclosing a heat sink of a predetermined shape for cooling a portion of the print head, said heat sink is cooled by a pressured gas.
In the analogous art, Limem teaches methods to fabricate objects by 3D printing of poly-4 hydroxybutyrate (P4HB) and copolymers thereof have been developed (Abstract). Limem discloses a heat sink of a predetermined shape for cooling a portion of the print head (heat sink A cools nozzle Figure 1 to cool the printed polymer at top of heat sink before it enters hot end [0040]), said heat sink is cooled by a pressured gas (compressed air or cooling gas is directed at different locations in the heat sink [0096] cooled by microblower [0091]). Limem teaches he advantage of the heat sink include to prevent cooling air from impacting the hot end and damaging the printed structure on the stage ([0093]). 
The teachings of Limem and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device with accompanying heater/head deposition mechanisms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bheda such that it includes a heat sink of a predetermined shape for cooling a portion of the print head, said heat sink is cooled by a pressured gas, as the apparatus of Bheda as such was recognized to prevent cooling air from impacting the hot end and damaging the printed structure on the stage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754